[Cite as Mayfield Hts. v. Barry, 2011-Ohio-2665.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 95771



                    CITY OF MAYFIELD HEIGHTS
                                                    PLAINTIFF-APPELLEE

                                                     vs.

                                    DENVER BARRY
                                                    DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                                     Criminal Appeal from the
                                    Lyndhurst Municipal Court
                                      Case No. 09 CRB 00397

        BEFORE:            Cooney, J., and Celebrezze, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: June 2, 2011
                                    2

ATTORNEY FOR APPELLANT

Nicholas J. Schepis
6181 Mayfield Road
Suite 302
Mayfield Hts., Ohio 44124



ATTORNEYS FOR APPELLEE

Dominic J. Vitantonio
George J. Argie
Argie, D’Amico & Vitantonio
6449 Wilson Mills Road
Mayfield Village, Ohio 44143




COLLEEN CONWAY COONEY, J.:

     {¶ 1} Defendant-appellant, Denver Barry (“Barry”), appeals the jury

verdict finding him guilty of violating two sections of the Mayfield Heights

Codified Ordinances (“MHCO”). We find no merit to the appeal and affirm.

     {¶ 2} Barry, through his company April Management, Ltd., owns a

two-acre parcel of land located at 1592 Lander Road (“the property”) in the
                                       3

city of Mayfield Heights (“the City”). The northern edge of the property is

bounded by ten parcels upon which there are single-family homes located on

Mayland Avenue. Shortly after April Management purchased the property,

Barry began making improvements to the single-family home that existed

there.     As the project progressed, neighbors from the adjacent properties

complained to the City that Barry’s property was littered with a collection of

unsightly debris. They also complained that Barry used a backhoe to move

dirt on the property, changed the grade of the soil, and caused water to

accumulate into large pools that encroached into their backyards.

         {¶ 3} On April 29, 2009, the City building inspector, Tim Tresar

(“Tresar”), issued notices to cure two violations of the MHCO. The notices

provided Barry approximately two weeks to correct the problems. On May

14, 2009, the City issued new notices giving Barry until June 10, 2009 to cure

the violations.    Meanwhile, on April 30, 2009, the City building director,

Thomas Jamieson (“Jamieson”), criminally charged Barry with violating

MHCO 1389.04(A)(6), the “debris” charge, and MHCO 559.04(c), the

“watercourse” charge.

         {¶ 4} Barry initially pled not guilty and filed demands for discovery

including a bill of particulars and a motion to compel responses to the bill of

particulars.    On the day scheduled for trial, the parties entered into a
                                     4

three-page handwritten plea agreement, which provided that Barry would

plead no contest, pay court costs, and would hire an engineer to design, plan,

and install a functioning storm water drainage system on his property as well

as the affected adjoining landowners’ properties. The engineer’s plan was

subject to approval by the City Building Department and the City engineer.

In exchange, the City agreed to dismiss the charges against Barry with

prejudice once the storm drainage system was approved and installed on the

affected properties and his property was in compliance with the MHCO.

      {¶ 5} Barry’s engineer, Stephen J. Hovancsek (“Hovancsek”), submitted

plans for the storm sewer to the City. However, the City engineer, David G.

McCallops, P.E., URS Corporation, refused to approve Hovancsek’s plan

because it lacked necessary topographic information, did not provide

sufficient catch basins, the drawing did not show the existing drainage

system, and various other reasons. As a result, Barry’s no contest plea was

vacated and the case proceeded to a jury trial at which Barry was found

guilty on both counts. On the first count, he was sentenced to a $1,000 fine,

$750 suspended, 180 days in jail, suspended, with 6 months active probation

or until compliance. On the second count, he was sentenced to a $500 fine,

$250 suspended, and costs suspended pending compliance.        A stay of the
                                       5

sentence was granted for 30 days, pending appeal.            Barry now appeals,

raising 15 assignments of error.

                                Culpable Mental State

      {¶ 6} In the first assignment of error, Barry argues the complaints

were defective because they failed to include a culpable mental state. As

such, he claims, the applicable degree of culpability is recklessness, which is

therefore an element of the crimes. Barry further argues that because the

jury was not instructed on the recklessness element of these crimes, it did not

find proof beyond a reasonable doubt on all of the elements of the offenses.

The City argues that both sections of the MHCO provide strict liability

offenses.

      {¶ 7} Barry never objected to the complaints in this case.     By failing to

timely object to a defect in the complaints, Barry waived all but plain error.

State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d 26,

paragraph three of the syllabus. It is also well settled that if the party fails

to object to the jury instructions before the jury retires to consider its verdict,

the party waives the alleged error on appeal. State v. Slagle (1992), 65 Ohio

St.3d 597, 605, 605 N.E.2d 916. Plain error is an obvious error or defect in

the trial proceedings that affects a substantial right. Crim.R. 52(B). Under

this standard, reversal is warranted only when the outcome of the trial would
                                      6

have been different without the error. State v. Long (1978), 53 Ohio St.2d

91, 372 N.E.2d 804, paragraph two of the syllabus.

      {¶ 8} Barry asserts that because the jury was not instructed on a

recklessness element of the crimes, it did not find proof beyond a reasonable

doubt on all of the elements of the offenses. However, the evidence of the

violations is overwhelming.     Barry’s neighbors testified that the violations

persisted over a long period of time despite their many complaints.

Employees of the Mayfield Heights Building Department spoke with Barry

about the violations several times before formally charging him with the

violations. Yet Barry failed to take any action to even attempt to correct the

problem.   Under these circumstances, it is doubtful the jury would have

acquitted Barry even if the City was required to prove recklessness as an

element of these offenses.

      {¶ 9} Therefore, the first assignment of error is overruled.

                              The “Watercourse Charge”

      {¶ 10} In his second assignment of error, Barry argues there was

insufficient evidence to support the finding that he violated MHCO 559.04(c),

the “watercourse charge.”     Barry contends the evidence was insufficient

because the water the jury found to have been diverted was not a

“watercourse.” We disagree.
                                              7

       {¶ 11} A challenge to the sufficiency of the evidence supporting a conviction requires

a court to determine whether the prosecution has met its burden of production at trial. State

v. Thompkins, 78 Ohio St.3d 380, 390, 1997-Ohio-52, 678 N.E.2d 541.              On review for

sufficiency, courts are to assess not whether the City’s evidence is to be believed, but whether,

if believed, the evidence against a defendant would support a conviction. Id.      The relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt. State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two

of the syllabus.

       {¶ 12} MHCO 559.04(c) provides:

       “No person shall unlawfully obstruct or impede the passage of a
       navigable river, harbor, or collection of water, or corrupt or render
       unwholesome or impure a watercourse, stream of water, or unlawfully
       divert such watercourse from its natural course or state to the injury or
       prejudice of others.”

       {¶ 13} The operative prohibitory language of the ordinance is “* * *

obstruct or impede the passage of a * * * collection of water * * *.” The City

never argued, nor was there any evidence, that Barry diverted a watercourse.

 Several neighbors testified that Barry’s activities caused water to pool on

their properties. One witness described it as “quite a body of water.” The

large collection of water at issue was also presented to the jury in numerous
                                                8

photos taken at different times of the year.1 In one picture, there is such an

abundance of water that it looks as though there is a river or lake running

along the back yards of the houses located on the northern edge of Barry’s

property. Viewing this evidence in a light most favorable to the prosecution, any rational

trier of fact could have found that Barry unlawfully obstructed a “collection of water” to the

prejudice of the adjacent landowners.     Therefore, there was sufficient evidence showing that

the essential elements of the “watercourse” charge were proven beyond a reasonable doubt.

       {¶ 14} Accordingly, the second assignment of error is overruled.

                                        The “Debris” Charge

       {¶ 15} In his third assignment of error, Barry argues there was

insufficient evidence to support the finding that he violated MHCO 1389.04,

the “debris” charge.         Barry claims that because the City issued a notice of

the violations on April 30, 2009, which required the violations be cured by

May 15, 2009, the City did not have authority to institute criminal

proceedings until a reinspection on or after May 15, 2009 revealed continuing

violations.

       {¶ 16} In support of this argument, Barry relies on provisions governing

“notices of violations” and “noncompliance with notices” contained in Chapter



       Barry’s counsel admitted at oral argument that it was a collection of water.
       1
                                     9

1389 of the MHCO. MHCO 1383.04 provides that whenever the Director of

Buildings or other City department finds a premises to be in violation of any

of the provisions of the Housing Code, “the Director of Buildings shall give or

cause to be given or mailed to the owner or operator of such * * * premises a

written notice stating the violation.”   The provision goes on to state that

“[s]uch notice shall order the owner or operator, within a stated reasonable

time, to repair, improve or demolish the structure or premises concerned.”

      {¶ 17} Although MHCO 1383.04 explicitly requires notice be given to the

property owner, this notice is not a prerequisite to the filing of a criminal

charge.   MHCO 1393.05, which governs noncompliance, authorizes the

Director of Buildings to issue notice to the property owner “ordering the * * *

premises or part thereof to be vacated.” MHCO 1393.05 also authorizes the

Director of Buildings to “advise the Director of Law of the circumstances and

request the Director to institute an appropriate action at law to compel

compliance, or both.” Although MHCO 1383.04 and 1383.05 allow the City

to enforce compliance, these two ordinances do not contain criminal sanctions

or set forth a preliminary requirement before filing such charges.

      {¶ 18} Barry was charged with violating MHCO 1389.04 and 559.04.

The penalty for violation of the debris ordinance is set forth in MHCO

1389.99, which provides that it is a first degree misdemeanor.         MHCO
                                      10

1389.99 further provides that the imposition of a criminal penalty “shall not

preclude the Director of Law from instituting an appropriate action * * * in a

court of proper jurisdiction to * * * correct or abate a violation; or to require

compliance with the provisions of this chapter * * *.” MHCO 1389.99(b).

Thus, MHCO 1389.99(b) indicates that action to compel compliance under

Chapter 1383 is a separate method of enforcement in addition to criminal

proceedings. Because the notice provisions in Chapter 1383 do not apply to

criminal action taken under Chapter 1389, the fact that the City did not wait

to see if Barry would comply with the notice did not prevent the City from

instituting criminal proceedings for the violations. The City had agreed to

dismiss the charges once a storm water drainage system was approved and

installed.

      {¶ 19} Accordingly, the third assignment of error is overruled.

                                   Unfair Surprise

      {¶ 20} In his fourth assignment of error, Barry argues there was

insufficient evidence to support the debris charge conviction. Barry contends

that the City’s presentation of evidence concerning conditions and events

occurring months and years before the dates of the alleged building code

violations constituted unfair surprise and deprived him of a fair trial.
                                     11

      {¶ 21} First, we note that Barry never objected to the City’s evidence

any time during the trial. His claim of surprise is being raised for the first

time on appeal and, therefore, was not preserved.       Nevertheless, we find

Barry’s claim of unfair surprise is not supported by the record.

      {¶ 22} The record includes a copy of the City’s responses to Barry’s

discovery requests. The cover letter, dated September 14, 2009, states:

      “As you may know, this office has a practice of ‘open-file discovery’ in
      connection with the prosecution of all criminal, quasi-criminal and
      traffic cases in the Lyndhurst Municipal Court. It is our practice to
      make the entire police/court file open to the defense at any scheduled
      pretrial(s).”

      {¶ 23} The letter further explains that during at least two pretrials,

Building Inspector Tim Tesar was present with his entire file regarding

Barry’s alleged offenses. The letter further states:

      “The file was available for your review/inspection/scrutiny, at your
      leisure, and I made it clear that Tesar was available to answer
      questions regarding the subject matter of the charges. I placed no
      restrictions on your access to any of the information. As I stated
      above, you are each welcome to obtain a copy of anything in the file, at
      your request.”

      {¶ 24} Tesar’s file included several photos of the properties taken at

different times of the year. Barry also knew that his neighbors were going to

testify at trial and that they would likely discuss the conditions reflected in

Tesar’s photos as well as their experiences with Barry. Therefore, we find

Barry’s claim that this evidence came as a surprise to be meritless.
                                       12

      {¶ 25} The fourth assignment of error is overruled.

                       Expert Testimony and Manifest Weight

      {¶ 26} In his fifth assignment of error, Barry argues the jury verdict on

the watercourse charge is against the manifest weight of the evidence. Barry

argues the testimony of two expert witnesses is automatically more credible

than lay witness testimony because they are professionals testifying to

“physical facts.”

      {¶ 27} With respect to the watercourse charge, the City alleged that

before Barry started work on his property, water occasionally collected on the

property after a heavy rain or melting snow.          The water was distributed

primarily on Barry’s property and to a lesser extent to an adjacent property

owned by Ronald Brough. The City charged Barry with altering the grade

and topography of his property so as to obstruct or impede the natural

settling or flow of this water causing it to collect into a larger pool of water.

      {¶ 28} In his case-in-chief, Barry presented two experts who were both

professional surveyors. Neither expert had seen the property before Barry

had changed it nor had they actually observed Barry working on his property.

 One expert, John Alban (“Alban”), testified that he compared the topography

of the land with a topographical map that was made in 1993. He explained

that the map was generated by photographs that were taken from an airplane
                                            13

by an aerial surveying company in 1993. On cross-examination, he admitted

that the elevations depicted on the map would be accurate to within plus or

minus one foot. He also admitted that he had visited the property once in

August when the area was dry and that he had never even seen the property

with water present.

       {¶ 29} The other expert, Steven Hovencsek, testified that there was a

swale2 in the rear yards of the Mayland Avenue properties that was supposed

to carry water in a westerly direction. He asserted that the swale was not

working because of “large trees in the back of the Brough property.”

However, on cross-examination, he admitted that he had not viewed the

property until after September 2009, many months after Barry’s work had

been completed. He admitted that he had no personal knowledge of any type

of construction work that might have been performed on the property nor did

he have any knowledge of the conditions on the property during heavy

rainfall.

       {¶ 30} Several affected neighbors testified for the City.            They described

what the land was like before Barry started his activities and how it has

changed since Barry moved the soil on his property. They also testified that


           Webster’s New World Dictionary, Third College Edition, defines “swale” as “a hollow,
       2


depression, or low area of land” and “such a place in a wet, marshy area.”
                                            14

they personally observed Barry moving the soil. There was no evidence of

any other changes on other properties that obstructed the flow of the water.

The jury apparently believed the neighbors’ testimony over that of Barry’s

experts.    The neighbors’ testimony is competent, credible, and based on

personal knowledge.

       {¶ 31} Accordingly, the fifth assignment of error is overruled.

                                        Jury Instructions

       {¶ 32} In his sixth assignment of error, Barry argues the trial court

improperly instructed the jury on the watercourse charge. Barry contends

the trial court should have defined “watercourse” according to the definition

provided in Sporting Club v. Miller (1928), 118 Ohio St. 360, 161 N.E. 12,

paragraph three of the syllabus. Barry also claims the court should have

defined the words “navigable,” “obstruct,” “impeded,” and “divert.”

       {¶ 33} However, because Barry never objected to the jury instructions at

the time of trial, he has waived all but plain error.                 State v. Underwood

(1983), 3 Ohio St.3d 12, 444 N.E.2d 1332, syllabus. Crim.R. 52(B) provides that,

“[p]lain errors or defects affecting substantial rights may be noticed although they were not

brought to the attention of the court.” “Notice of plain error under Crim.R. 52(B) is to be

taken with the utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.” Long at paragraph three of the syllabus.   In order to find plain error
                                                 15

under Crim.R. 52(B), it must be determined, but for the error, the outcome of the trial clearly

would have been otherwise. Id. at paragraph two of the syllabus.

        {¶ 34} The City never argued nor did it present evidence that Barry diverted or

otherwise corrupted a “watercourse.”         Rather Barry was charged and convicted of diverting a

“collection of water.”      Thus, the definition of a “watercourse” was irrelevant, and the trial

court did not err in failing to define it.

        {¶ 35} The words        “navigable,” “obstruct,” “impeded,” and “divert” are

common everyday words.         Words of ordinary or common usage need not be defined for the

jury because they are typically within the vocabulary of a person of ordinary intelligence.

State v. Haskell, Seneca App. No. 13-03-45, 2004-Ohio-3345, ¶17; Bently v. Collins,

Cuyahoga App. No. 83028, 2004-Ohio-369, ¶12, citing State v. Riggins (1986), 35 Ohio

App.3d 1, 8, 519 N.E.2d 397.       For this reason, the court often instructs the jury that they may

apply the plain and ordinary meaning to words of common usage.

        {¶ 36} In charging the jury, the trial court read MHCO 559.04(c) to the

jury. As previously explained, the ordinance prohibits one from unlawfully

obstructing or impeding “a navigable river, harbor, or collection of water.”

The testimony and photos at trial showed that Barry’s actions changed the

topography and created “quite a body of water.”                       The testimony further

established that although water had collected in that area before Barry
                                     16

changed the topography, the water did not collect in such a way as to create

such a large “body of water.” Moreover, Barry’s neighbors testified that the

water was not a problem on their properties until after Barry changed the

topography. We find nothing in the record indicating that if the court had

defined the words in the ordinance, the jury would not have convicted Barry.

      {¶ 37} Accordingly, the sixth assignment of error is overruled.

                                   Jury Questions

      {¶ 38} In the seventh assignment of error, Barry argues he was denied a

fair trial because the trial court failed to read the jury questions into the

record. Barry contends this omission prejudiced him because “in the absence

of a complete record, this court must presume the regularity of the trial

court’s proceedings.”   An incomplete record, by itself, does not establish

prejudice.   Barry fails to show how the incomplete record affected the

outcome of the proceedings. We therefore overrule the seventh assignment

of error.

                                  Plea Agreement

      {¶ 39} In his eighth assignment of error, Barry argues he was denied

due process because the City breached the plea agreement by failing to

dismiss the debris charge. He also claims the trial court erred by failing to
                                      17

require specific performance to force the City to dismiss the charges against

him.

       {¶ 40} “Principles of contract law are generally applicable to the

interpretation and enforcement of plea agreements.”        State v. Bethel, 110

Ohio St.3d 416, 2006-Ohio-4853, 854 N.E.2d 150, ¶50, citing United States v.

Wells (C.A.6, 2000), 211 F.3d 988, 995. If one side breaches the agreement,

the other side is entitled to either rescission or specific performance of the

plea   agreement.      State   v.   Walker,     Lucas   App.   No.   L-05-1207,

2006-Ohio-2929, ¶13, citing Santobello v. New York (1971), 404 U.S. 257, 92

S.Ct. 495, 30 L.Ed.2d 427.

       {¶ 41} The parties’ handwritten plea agreement provided that Barry

would install a functioning stormwater drainage system on his property and

the adjoining landowners’ properties.         The storm drainage system was

subject to approval by the City Building Department and the City’s engineer.

The agreement further provided:

       “Once the storm water drainage system has been approved by Stephen
       J. Hovancsek and the City and installed on the subject properties, these
       parties shall return to court. At that time, both pending charges will
       be dismissed with prejudice for the period of time prior to and up to the
       date of dismissal.”

       {¶ 42} Barry never installed a functioning stormwater drainage system

as required by the agreement.       Although Hovencsek prepared a plan for a
                                      18

storm drainage system, the City engineer refused to approve Hovancsek’s

plan because it lacked the necessary topographic information, did not provide

sufficient catch basins, the drawing did not show the existing drainage

system, and various other reasons. The plea agreement was not completed,

and a jury trial was therefore scheduled. The docket reflects that the no

contest plea was vacated and Barry’s not guilty plea reinstated.

      {¶ 43} Furthermore, the fact that Barry removed the debris by May 14,

2009 does not relieve him of criminal liability for having violated MHCO

1389.04 in the months leading up to April 30, 2009.

      {¶ 44} Accordingly, the eighth assignment of error is overruled.

                                  Bill of Particulars

      {¶ 45} In the ninth assignment of error, Barry argues he was denied due

process and a fair trial because he was denied a bill of particulars. Barry

claims the vagueness of the “bill of particulars” deprived Barry of notice

sufficient for preparing a defense on the basis of the statute of limitations.

However, because Barry never objected to the sufficiency of the bill

particulars, we review for plain error. Crim.R. 52(B).

      {¶ 46} R.C. 2941.07 provides that upon timely written request, “the

prosecuting attorney shall furnish the defendant with a bill of particulars

setting up specifically the nature of the offense charged and of the conduct of
                                      19

the defendant alleged to constitute the offense.” See, also, Crim.R. 7(E). “A

bill of particulars has a limited purpose — to elucidate or particularize the

conduct of the accused alleged to constitute the charged offense. * * * A bill of

particulars is not designed to provide the accused with specifications of

evidence or to serve as a substitute for discovery.” State v. Sellards (1985), 17

Ohio St.3d 169, 171, 478 N.E.2d 781. If the defendant seeks reversal of his

conviction because the bill of particulars was insufficient, the defendant must

show that the lack of knowledge of certain facts that should have been

included in the bill of particulars prejudiced his ability to fairly defend

himself. State v. Chinn (1999), 85 Ohio St.3d 548, 569, 709 N.E.2d 1166.

      {¶ 47} Although Barry claims the vagueness of the bill of particulars

impaired his ability to defend himself, he fails to show how knowledge of

certain facts omitted from the bill of particulars would have changed his

defense.   The record indicates that Barry’s counsel was well prepared for

trial and even offered two expert witnesses to defend against the watercourse

charge.    Finding that Barry was not prejudiced by an insufficient bill of

particulars, we overrule the ninth assignment of error.
                                      20

                              Prosecutorial Misconduct

      {¶ 48} In the tenth assignment of error, Barry argues he was deprived of

a fair trial because the prosecutor improperly mislead the jury as to the

evidence and applicable law.      Barry claims that in closing argument, the

prosecutor made “overly broad and incorrect statements of the law,” or

invitations “to go on a fishing expedition.”

      {¶ 49} During closing argument, the City argued that with respect to the

watercourse charge, the relevant inquiry was whether Barry obstructed or

impeded a collection of water. Throughout the trial, the City argued that

Barry violated this section of the ordinance by obstructing or impeding the

passage of a collection of water. Barry asserts that this statement constitutes

“an overly broad and incorrect statement of the law,” because the word

“navigable” applies to “river,” to “harbor,” and to “collection of water.” Thus,

Barry contends the proper statement would be “obstructed or impeded a

navigable collection of water.”

      {¶ 50} However, because Barry’s trial counsel never objected to the

prosecutor’s closing argument, we review the allegedly improper statements

for plain error.   Crim.R. 52(B). The trial court provided the jury with a copy

of MHCO 559.04(c), which provides, in pertinent part that “[n]o person shall

unlawfully obstruct or impede the passage of a navigable river, harbor, or
                                     21

collection of water.”    Thus, the jury had the entire ordinance and heard

arguments from both sides. Under these circumstances, it cannot be said

that, absent the allegedly improper closing remarks, the outcome would have

been different.

      {¶ 51} Therefore, the tenth assignment of error is overruled.

                               “Other Acts” Evidence

      {¶ 52} In the eleventh assignment of error, Barry argues he was

deprived of a fair trial because the court allowed the prosecution to introduce

“other acts” evidence in violation of Evid.R. 404(B).      Barry contends the

photos introduced as evidence were “old” and not taken on the day the

citations were issued.

      {¶ 53} Pursuant to Evid.R. 404(B), evidence of other acts that are wholly

independent of the crime charged is generally inadmissible.           State v.

Thompson (1981), 66 Ohio St.2d 496, 497, 422 N.E.2d 855. Evid.R. 404(B)

provides:

      “Evidence of other crimes, wrongs, or acts is not admissible to prove the
      character of a person in order to show action in conformity therewith. It
      may, however, be admissible for other purposes, such as proof of motive,
      opportunity, intent, preparation, plan, knowledge, identity, or absence
      of mistake or accident.”

      {¶ 54} Accordingly, evidence of other crimes committed by the accused

either before or after the crime charged is inadmissible to show a propensity
                                     22

to commit crimes, but may be relevant and admissible to show motive or

intent, the absence of mistake or accident, or a scheme, plan, or system in

committing the act in question. State v. Broom (1988), 40 Ohio St.3d 277, 533

N.E.2d 682, paragraph one of the syllabus. Evidence of an accused’s other

acts is thus admissible only when it “tends to show” one of the material

elements in the charged offense and only when it is relevant to the proof of

the accused’s guilt for such offense. State v. Curry (1975), 43 Ohio St.2d 66,

68-69, 300 N.E.2d 720.

      {¶ 55} The City offered photos of the flooded property strewn with debris

for the sole purpose of establishing the material elements of the charged

offenses.   Photos of the large body of water “tend to show” that Barry

unlawfully obstructed or impeded the flow of water in violation of MHCO

559.04. The photos of debris “tend to show” that Barry littered his property

with plastic materials and other materials “in such a manner as to be

patently unsightly” in violation of MHCO 1389.04.      Because the pictures do

not constitute evidence of any other crimes or acts, Evid.R. 404(B) is

inapplicable.

      {¶ 56} Accordingly, the eleventh assignment of error is overruled.
                                            23

                                       Void for Vagueness

       {¶ 57} In the twelfth assignment of error, Barry claims he was denied

due process of law because the ordinances he was charged with violating are

void for vagueness. He contends they did not provide fair notice as to what

conduct was prohibited because the notices the City issued to him did not

specify the conditions alleged to be violation of the ordinances.

       {¶ 58} First, we note that Barry never raised the issue as to whether the

ordinances were constitutionally defective and void due to vagueness in the

trial court. Where a defendant fails to raise a constitutional argument to the trial court, the

appellate court need not review the issue. State v. Awan (1986), 22 Ohio St.3d 120, 123, 489

N.E.2d 277.   However, we may review the issue if we so choose to exercise our discretion. In

re M.D. (1988), 38 Ohio St.3d 148, 151, 527 N.E.2d 792. See, also, Crim.R. 52(B) (if

substantial rights affected, court may decide to hear). Because Barry argues in a later

assignment of error that his trial counsel’s failure to object to numerous

errors deprived him of a fair trial, we review this issue.

       {¶ 59} In determining whether a statute or ordinance is void for

vagueness, the court must consider whether the enactment “(1) provides

sufficient notice of its proscriptions to facilitate compliance by persons of

ordinary intelligence and (2) is specific enough to prevent official

arbitrariness or discrimination in its enforcement.” Norwood v. Horney, 110
                                    24

Ohio St.3d 353, 2006-Ohio-3799, 853 N.E.2d 1115, at ¶84. A statute is not

void for vagueness simply because it could have been worded more precisely

or with additional certainty. Rose v. Locke (1975), 423 U.S. 48, 49-50, 96

S.Ct. 243, 46 L.Ed.2d 185. The “critical question in all cases is whether the

law affords a reasonable individual of ordinary intelligence fair notice and

sufficient definition and guidance to enable him to conform his conduct to the

law.” Norwood at ¶86.

      {¶ 60} To invalidate legislation, the challenger must establish its

unconstitutionality beyond a reasonable doubt. Arnold v. Cleveland (1993),

67 Ohio St.3d 35, 38-39, 616 N.E.2d 163.      In other words, the challenger

must “‘prove, beyond a reasonable doubt, that the statute was so unclear

that he could not reasonably understand that it prohibited the acts in which

he engaged.’” State v. Collier (1991), 62 Ohio St.3d 267, 269, 581 N.E.2d 552.

   (Citation omitted.)

      {¶ 61} As previously stated, MHCO 1389.04 provides, in pertinent part:

      “No owner or occupant of any premises shall maintain or permit to be
      maintained, at or on the exterior property * * * any condition which
      deteriorates or debases the appearance of the neighborhood, reduces
      property values in the neighborhood, * * * including but not limited
      * * * to:
                                       25

      “Plastic materials, paints, miscellaneous covering and/or any other

      materials * * * placed on the premises in such a manner as to be

      patently unsightly, grotesque or offensive of assessments.”

      {¶ 62} The first paragraph prohibits property owners from keeping any

condition on the property that damages the appearance of the neighborhood

and reduces property values in the neighborhood. Simply put, the ordinance

prohibits a property owner from allowing his property to look so bad that it

reduces the property values in the neighborhood.       The second paragraph

more specifically describes a prohibited condition: property is littered with

plastic materials or other materials that make the property “unsightly.”

Although the term “unsightly” includes some degree of subjectivity, the word

itself is commonly understood to mean “ugly.”         The listing of “plastic

materials” and “other materials” suggests that the prohibited condition

involves materials being scattered or piled up on the property. Although the

language is not precise, we find the plain and ordinary meaning of the

language in this ordinance is sufficient to put a person of ordinary

intelligence on notice of its proscriptions.

      {¶ 63} MHCO 559.04(c) provides:

      “No person shall unlawfully obstruct or impede the passage of a
      navigable river, harbor, or collection of water, or corrupt or render
      unwholesome or impure a watercourse, stream of water, or unlawfully
                                     26

      divert such watercourse from its natural course or state to the injury or
      prejudice of others.”

      {¶ 64} This paragraph begins by prohibiting an unlawful obstruction of

water.    The water is listed as “a navigable river, harbor, or collection of

water.”    The word “or” indicates that these are three different kinds of

waters that must not be unlawfully obstructed. Finally, the paragraph ends

by explaining that the obstruction of water must not cause “injury or

prejudice” to others. Simply put, the paragraph prohibits one from changing

a natural passage of water in such a way as to injure or prejudice others.

Once again, we find that the plain and ordinary meaning of the language is

sufficient to put a person of ordinary intelligence on notice of the prohibited

conduct. We therefore conclude that neither ordinance is unconstitutionally

vague.

      {¶ 65} Accordingly, the twelfth assignment of error is overruled.

                     Equal Protection and Selective Prosecution

      {¶ 66} In his thirteenth assignment of error, Barry argues he was denied

his constitutional rights to due process and equal protection of the laws

because the City selectively prosecuted him.          Barry claims the City

selectively prosecuted him even though April Management, Ltd. and his

daughter Tracy Barry were co-owners of the property. Barry also contends
                                       27

the City selectively prosecuted him even though his neighbors were guilty of

diverting and obstructing the water on their properties.

      {¶ 67} The decision whether to prosecute a criminal offense is generally

within the prosecutor’s discretion. United States v. Armstrong (1996), 517

U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687. “There is * * * a ‘strong

presumption of regularity’ in prosecutorial discretion.” State v. Norris, 147

Ohio App.3d 224, 229, 2002-Ohio-1033, 769 N.E.2d 896. In order to establish

a case of “selective prosecution,” a criminal defendant must make a prima

facie showing: “(1) that, while others similarly situated have not generally

been proceeded against because of conduct of the type forming the basis of the

charge against him, he has been singled out for prosecution, and (2) that the

government’s discriminatory selection of him for prosecution has been

invidious or in bad faith, i.e., based upon such impermissible considerations

as race, religion, or the desire to prevent his exercise of constitutional rights.”

State v. Flynt (1980), 63 Ohio St.2d 132, 134, 407 N.E.2d 15.

      {¶ 68} The    defendant’s    burden     of   establishing    discriminatory

prosecution is a heavy one. State v. Freeman (1985), 20 Ohio St.3d 55, 58,

485 N.E.2d 1043. “The mere failure to prosecute other violators of the statute

which appellants were charged with violating does not establish the defense

of selective prosecution.” Id. Selectivity in enforcement does not constitute
                                     28

a constitutional violation unless the discrimination is “intentional or

purposeful.” Flynt at 134, quoting Snowden v. Hughes (1944), 321 U.S. 1, 8,

64 S.Ct. 397, 88 L.Ed. 497. Moreover, the mere existence of a potential

discriminatory purpose does not, by itself, show that such purpose motivated

a particular defendant’s prosecution. Freeman at 58.

      {¶ 69} There is no evidence of intentional or purposeful discrimination

in this case. The City originally charged April Management and Tracy Barry

with the same violations Barry was charged with. The City later dismissed

the charges against them most likely because the complaining neighbors told

City officials that they observed Barry making the changes to the property.

The neighbors never complained about Tracy Barry or April Management.

      {¶ 70} Barry also claims the City selectively prosecuted him even though

his neighbors caused the water to collect on their properties. However, the

only evidence suggesting that the neighbors caused the water to collect came

from Barry’s expert witnesses at trial. Prior to trial, the City was only aware

of the neighbors’ complaints accusing Barry of creating the collection of water.

 Having failed to demonstrate that the prosecutor intentionally discriminated

against him in bad faith, Barry fails to establish the prima facie case of

selective prosecution.

      {¶ 71} Accordingly, we overrule the thirteenth assignment of error.
                                      29

           {¶ 72} Ineffective Assistance of Counsel and Cumulative Error

      {¶ 73} In his fourteenth assignment of error, Barry argues he was not

afforded the effective assistance of counsel because his trial counsel: (1) failed

to raise the issue of double jeopardy; (2) failed to challenge the absence of a

mens rea in the ordinances, (3) failed to move for dismissal or continuance

because the City failed to produce a bill of particulars, (4) failed to object to

the prosecutor’s mistatements of the law during closing argument, (5) filed

inadequate jury instructions, (6) failed to demand an instruction and an

answer to the jury’s question regarding Barry’s conduct before the date set

forth in the complaint, (7) failed to object to testimony and evidence of

conditions outside the complaint, and (8) failed to argue that the City had not

established the existence of a watercourse as defined by Ohio law. In his

fifteenth assignment of error, Barry argues that the cumulative effect of these

errors deprived him of a fair trial. Because these two assigned errors are

interrelated, we address them together.

      {¶ 74} To establish ineffective assistance of counsel, Barry must

demonstrate that his lawyer’s performance fell below an objective standard of

reasonable performance and that he was prejudiced by that deficient

performance, such that but for counsel’s error, the result of the proceeding

would have been different. Strickland v. Washington (1984), 466 U.S. 668,
                                       30

687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674; State v. Sanders, 94 Ohio St.3d 150,

151, 2002-Ohio-350, 761 N.E.2d 18. In other words, counsel’s errors must be

so serious as to render the result of the trial unreliable.

      {¶ 75} Pursuant to the cumulative error doctrine, the existence of

multiple errors, which may not individually require reversal, may violate a

defendant’s right to a fair trial. State v. Madrigal (2000), 87 Ohio St.3d 378,

397, 721 N.E.2d 52, citing State v. DeMarco (1987), 31 Ohio St.3d 191, 509

N.E.2d 1256.     To affirm in spite of multiple errors, we would have to

determine that the cumulative effect of the errors is harmless beyond a

reasonable doubt. DeMarco at 195 (stating that the errors can be considered

harmless if there is overwhelming evidence of guilt or other indicia that the

errors did not contribute to the conviction).

      {¶ 76} We have already determined in our discussion of Barry’s other

arguments that most of Barry’s claimed “errors” were not errors as a matter

of law. We found that the bill of particulars the City provided to Barry’s

counsel was sufficient to put him on notice of the specific allegations against

him. We also held that the prosecutor’s closing argument did not prejudice

Barry because the Court read the ordinances to the jury verbatim when it

instructed the jury on the law.      Trial counsel’s decision not to request a

definition for “watercourse” was not error because a watercourse was not at
                                     31

issue and because the ordinances contained words of common usage typically

within the vocabulary of persons of ordinary intelligence.

      {¶ 77} With respect to Barry’s claim that his lawyer failed to raise the

issue of double jeopardy, Barry asserts that jeopardy attached when the trial

court accepted his no contest plea. By failing to raise the issue before trial,

Barry argues his trial counsel caused him to be subjected to an illegal and

unnecessary trial. We disagree.

      {¶ 78} The double jeopardy clause of the Fifth Amendment protects

against a second prosecution for the same offense after acquittal, against a

second prosecution for the same offense after conviction, and against multiple

punishments for the same offense. Brown v. Ohio (1977), 432 U.S. 161, 165,

97 S.Ct. 2221, 53 L.Ed.2d 187, quoting N. Carolina v. Pearce (1969), 395 U.S.

711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656.

      {¶ 79} When Barry pled no contest, the court held its finding in

abeyance pending Barry’s efforts to comply with the ordinances. The court

never found him guilty, and Barry was never convicted or sentenced. Barry

was also never acquitted or punished for violating the City’s ordinances

before trial. Therefore, jeopardy never attached and his trial counsel had no

reason to raise the issue of double jeopardy.
                                     32

      {¶ 80} Barry also claims his trial counsel was ineffective because he

failed to demand an instruction and an answer to the jury’s question

regarding Barry’s conduct prior to the date set forth in the complaint. He

also claims his counsel was ineffective for failing to object to evidence

regarding the condition of his property prior to May 14, 2009 — the date set

forth in the misdemeanor citations. Barry fails to explain how these alleged

errors prejudiced him. Building code violations are often an ongoing concern

over a period of time until the property owner brings the property into

compliance.   Although there was evidence that Barry violated the City’s

ordinances over a period of time, he was only charged with one count as to

each ordinance. Therefore, Barry was not prejudiced by counsel’s failure to

request an instruction or to object to evidence relating to Barry’s property

prior to the date alleged in the citations, and there was no accumulation of

errors that rendered the jury verdict unreliable.

      {¶ 81} Accordingly, the fourteenth and fifteenth assignments of error are

overruled.

      Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
                                         33

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution. Case remanded to the

trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KENNETH A. ROCCO, J., CONCUR